         Case 1:19-cr-00131-PAE Document 839 Filed 06/09/21 Page 1 of 5
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                Request To Be Filed Under Seal

                                                     June 7, 2021

By Email
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Justin Rivera, 19 Cr. 131 (PAE)

Dear Judge Engelmayer:

        Pursuant to the Court’s request, the Government respectfully submits this letter to identify
potential evidence the Government may offer at trial should defense counsel, through defense
exhibits, argument or cross-examination of Natalie Rodriguez, suggest that, in or about the summer
of 2015, Justin Rivera, the defendant, “encouraged Natalie to take a break” and “stay in Florida”
for benign purposes or out of genuine care for her well-being. Trial Tr. 74:7-11. As set forth
below, if defense counsel in any such way suggests that the defendant had a benign purpose in
“encouraging” Ms. Rodriguez to stay in Florida, or in choosing not to demand that she return to
New York to resume working for him, the Government may elicit the evidence summarized below
during its case-in-chief or a rebuttal case and ask the jury during closing arguments to draw an
inference that the defendant “encouraged Natalie to take a break” to stop her from cooperating
with a law enforcement investigation


   I. The Defendant’s Opening Statement

       During their opening statement, defense counsel stated the following:

               The evidence will show that Justin encouraged Natalie to take a
               break. Justin never tried to keep Natalie from leaving New York or
               from leaving him. Instead, he even encouraged her to stay in
               Florida and take a break.

               Contrary to what the government said about Natalie’s drug
               addiction, the evidence will show that Justin was trying to convince
               Natalie to stop using heroin and encouraging her to get clean.
Case 1:19-cr-00131-PAE Document 839 Filed 06/09/21 Page 2 of 5
Case 1:19-cr-00131-PAE Document 839 Filed 06/09/21 Page 3 of 5
Case 1:19-cr-00131-PAE Document 839 Filed 06/09/21 Page 4 of 5
Case 1:19-cr-00131-PAE Document 839 Filed 06/09/21 Page 5 of 5
